Motions to dismiss appeals for lack of prosecution granted and appeals dismissed, with costs and $10 costs of motion, unless the appeals are perfected and appellant pays $10 costs within ten days, in which event the motions are denied.
Cross motion by appellant granted to the extent only that she be permitted to prosecute her appeal upon four copies of the Appellate Division record, adding thereto in typed form any additional papers to be used in this court, and in all other respects the cross motion is denied. *Page 660